Citation Nr: 0919997	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  00-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to April 1, 1987 for 
the grant of Dependency and Indemnification Compensation 
(DIC) benefits based on the grant of service connection for 
the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John J. Forristal, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 until 
October 1974.  The appellant is the widow of the Veteran, who 
died in April 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  In 
November 2001, the Board also denied the claim, and the 
appellant appealed that decision to the Court of Appeals for 
Veterans Claims (Court).  In July 2003, the Court decided the 
case; the Secretary of VA appealed the decision to the Court 
of Appeals for the Federal Circuit (Federal Circuit), which 
vacated the July 2003 decision and remanded the case to the 
Court.  The Court issued another decision in June 2004, which 
was then stayed in light of pending litigation before the 
Federal Circuit.  The stay has been lifted, and the case 
returns to the Board for action in view of the June 2004 
Court decision.

In March 2001, the appellant testified at a personal hearing 
before a Decision Review Officer, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. In an unappealed August 1994 rating decision, DIC benefits 
were awarded based on service connection for cause of death, 
effective April 1, 1987; the award was made pursuant to 
liberalizing herbicide regulations that became effective in 
June 1994.

2.  In May 1999, the appellant filed a claim requesting an 
effective date prior to April 1, 1987 for the award of DIC 
benefits. 

3. The appellant's free-standing claim for an earlier 
effective date is barred as a matter of law.


CONCLUSIONS OF LAW

1. The August 1994 decision that granted service connection 
for cause of the Veteran's death with an effective date of 
April 1, 1987 is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & 2002); 38 C.F.R. § 20.1103 (1994 & 
2008).

2. There is no legal entitlement to an effective date prior 
to April 1, 1987, for the grant of service connection for the 
cause of the Veteran's death.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to the instant claim because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The Court specifically found 
in Manning that the VCAA can have no effect on appeals that 
are decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

The Board observes that the basis for the June 2004 remand by 
the Court was that the Board had not provided adequate 
reasons and bases for defects in VCAA notice associated with 
this claim.  As discussed below, while the stay was in place, 
a decision was issued by the Court in Rudd v. Nicholson, 20 
Vet. App. 296 (2006), which is determinative of the outcome 
of this case.  Consequently, the Board is not required to 
address efforts to comply with the VCAA with respect to the 
issue here on appeal. 

II. Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2008).  In cases involving 
direct service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

Regardless of the above-noted regulations, where a grant of 
service connection for the cause of the Veteran's death is 
awarded as secondary to herbicide exposure, the assignment of 
an appropriate effective date is governed by the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin, 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer 
II).  Together this case law created an exception to the 
general principles governing the assignment of an earlier 
effective date in certain cases.

Under Nehmer I, all benefit denials on or after September 25, 
1985, made under 38 C.F.R. § 3.311a, (and denied prior to the 
amendment of 38 C.F.R. §§ 3.307, 3.309, effective June 9, 
1994) were invalidated.  Nehmer II further defined all 
denials made under 38 C.F.R. § 3.311a to mean benefit 
decisions which involved claims in which the cause of death 
is later found, under valid herbicide regulations, to be 
service-connected, and the District Court rejected VA's 
argument [see VAOPGCPREC 15-95] that the only denials 
invalidated under Nehmer I were those where the claimants had 
specifically raised the issue of herbicide exposure or where 
VA had relied on 38 C.F.R. § 3.311a when denying the claims.

Under the unique facts of these cases, the effect of Nehmer I 
and Nehmer II is to provide that the effective date of an 
award of a claim in which prior denials were invalidated is 
properly based on the later of either the date of claim or 
the date on which disability or death occurred, regardless of 
whether the claimant or VA had raised the issue of exposure 
or an earlier denial specifically referred to the invalidated 
regulation.  The provisions of 38 C.F.R. § 3.114(a), limiting 
effective dates to no earlier than the date of a liberalizing 
law or issue, do not apply.  See VA Adjudication and 
Procedure Manual M21-1, Part VI, para 7.20(d).  Under this 
narrow exception, therefore, if benefits are awarded upon re-
adjudication of invalidated denials, the effective date of 
the award would relate back to the original claim, provided 
that the award related to the same condition that was the 
subject of the original claim.  See Final Stipulation and 
Order, C.A. No. CV-86-6160 (N.D.Cal.) (May 17, 1991); see 
also Nehmer, 32 F.Supp. 2d 1175 (N.D. Cal 1999).

The appellant's original claim for service connection for the 
cause of the Veteran's death was received at the RO on May 
20, 1978.  This claim was denied in July 1978, as the RO 
found no indication from the evidence of record that the 
Veteran's death was due to disease or injury incurred in or 
aggravated by service.  The appellant did not appeal this 
decision.  In February 1980 she filed another claim for DIC 
benefits.  This claim was denied in a July 1980 rating 
decision, which the appellant also did not appeal.  The 
appellant next made a claim of entitlement to DIC benefits in 
November 1981.  While the RO failed to grant service 
connection for the Veteran's cause of death, the appellant 
did receive a nonservice-connected death pension, effective 
November 13, 1981.  Several years later, in March 1987, the 
appellant requested that the RO reopen her claim for 
entitlement to service-connected cause of death.  The RO 
denied this claim in that same month.  The appellant filed 
another application for DIC benefits in June 1990.  In August 
1994, the claim was granted with an effective date of April 
1, 1987.  In May 1999, the appellant challenged the date of 
entitlement assigned.  By rating decision in January 2000, 
the RO denied the appellant's claim for an earlier effective 
date.  The appellant disagreed with this determination and 
initiated this appeal.

The appellant contends that since the RO awarded service 
connection for the Veteran's cause of death due to herbicide 
exposure, an earlier effective date is possible under Nehmer 
I and Nehmer II.  However, in this case, the Board finds that 
the effective date rules as set forth in Nehmer I and Nehmer 
II do not provide the basis for the assignment of an 
effective date earlier than April 1, 1987.  As set forth 
above, the Nehmer stipulation only invalidates denials of 
claims which were filed or denied on or after September 25, 
1985, the effective date of 38 C.F.R. § 3.311a.  See also VA 
Adjudication and Procedure Manual M21-1, Part VI, para. 
7.20(d).

In this case, the appellant's earlier claims were filed in 
May 1978, February 1980, November 1981, and March 1987.  
These claims were denied in July 1978, July 1980, November 
1981, and March 1987, respectively.  All four decisions 
became final after the appellant failed to perfect appeals 
within the applicable time period.  Consequently, the first 
three of the appellant's prior claims of service connection 
for the cause of the Veteran's death were denied prior to 
September 25, 1985.  As a result, these prior final decisions 
are not subject to or invalidated by Nehmer, and they remain 
final in accordance with the provisions of 38 U.S.C.A. §§ 
5107, 5108, 7105.  The fourth RO decision in March 1987 was 
properly invalidated as mandated under Nehmer I and Nehmer 
II, and the effective date assigned for payment of DIC 
benefits was April 1, 1987, the first day of the month 
following the RO's receipt of the claim.

The decision granting DIC benefits was issued in August 1994.  
The appellant did not appeal this decision, and the decision 
is now final.  38 U.S.C.A. § 7104(b) (West 1991 & 2002); 38 
C.F.R. § 20.1103 (1994 & 2008).  She filed her claim for an 
earlier effective date in November 1999, over four years 
after the decision that granted her benefits and assigned an 
effective date.  Once an effective date has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of CUE.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  

The Board notes that while her appeal of the effective date 
was pending, the appellant submitted a claim of clear and 
unmistakable error (CUE) in the determination of her 
benefits.  However, thereafter, the RO advised the appellant 
that she must state specifically the error of fact or law in 
the decision she was contesting in order for her CUE claim to 
be valid.  In July 2000, the appellant withdrew her CUE claim 
and reasserted her claim for an earlier effective date.  
Therefore, the current appeal consists of a "freestanding 
claim" for an earlier effective date.  See Rudd.  
Accordingly, the Board finds that there is no proper claim in 
this case, and the appellant's claim must be denied.


ORDER

An effective date prior to April 1, 1987 for the grant of DIC 
benefits based on service connection for the cause of the 
Veteran's death is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


